 



EXHIBIT 10.3

PLEDGE AND SECURITY AGREEMENT

Dated as of June 29, 2004

among

AMKOR TECHNOLOGY, INC.
GUARDIAN ASSETS, INC.
as Grantors

and

Each Other Grantor
From Time to Time Party Hereto

and

CITICORP NORTH AMERICA, INC.
as Administrative Agent

WEIL, GOTSHAL & MANGES LLP
767 FIFTH AVENUE
NEW YORK, NEW YORK 10153-0119

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page
ARTICLE I DEFINED TERMS
    1  
Section 1.1 Definitions
    1  
Section 1.2 Certain Other Terms
    5  
ARTICLE II GRANT OF SECURITY INTEREST
    6  
Section 2.1 Collateral
    6  
Section 2.2 Grant of Security Interest in Collateral
    7  
Section 2.3 Cash Collateral Accounts
    7  
ARTICLE III REPRESENTATIONS AND WARRANTIES
    7  
Section 3.1 Title; No Other Liens
    7  
Section 3.2 Perfection and Priority
    7  
Section 3.3 Jurisdiction of Organization; Chief Executive Office
    8  
Section 3.4 Inventory and Equipment
    8  
Section 3.5 Pledged Collateral
    8  
Section 3.6 Accounts
    9  
Section 3.7 Intellectual Property
    9  
Section 3.8 Securities Accounts
    9  
Section 3.9 Commercial Tort Claims
    9  
ARTICLE IV COVENANTS
    10  
Section 4.1 Generally
    10  
Section 4.2 Maintenance of Perfected Security Interest; Further Documentation
    10  
Section 4.3 Changes in Locations, Name, Etc
    10  
Section 4.4 Pledged Collateral
    11  
Section 4.5 Accounts
    12  
Section 4.6 Delivery of Instruments and Chattel Paper
    13  
Section 4.7 Intellectual Property
    13  
Section 4.8 Payment of Obligations
    15  
Section 4.9 Notice of Commercial Tort Claims
    15  
ARTICLE V REMEDIAL PROVISIONS
    15  
Section 5.1 Code and Other Remedies
    15  
Section 5.2 Accounts and Payments in Respect of General Intangibles
    16  
Section 5.3 Pledged Collateral
    17  
Section 5.4 Proceeds to be Turned Over To Administrative Agent
    18  
Section 5.5 Registration Rights
    18  

i



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

              Page
Section 5.6 Deficiency
    19  
ARTICLE VI THE ADMINISTRATIVE AGENT
    19  
Section 6.1 Administrative Agent’s Appointment as Attorney-in-Fact
    19  
Section 6.2 Duty of Administrative Agent
    20  
Section 6.3 Authorization of Financing Statements
    21  
Section 6.4 Authority of Administrative Agent
    21  
ARTICLE VII MISCELLANEOUS
    21  
Section 7.1 Amendments in Writing
    21  
Section 7.2 Notices
    22  
Section 7.3 No Waiver by Course of Conduct; Cumulative Remedies
    22  
Section 7.4 Successors and Assigns
    22  
Section 7.5 Counterparts
    22  
Section 7.6 Severability
    22  
Section 7.7 Section Headings
    22  
Section 7.8 Entire Agreement
    22  
Section 7.9 Governing Law
    23  
Section 7.10 Additional Grantors
    23  
Section 7.11 Release of Collateral
    23  
Section 7.12 Reinstatement
    23  

ii



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

ANNEXES AND SCHEDULES

     
Annex 1
  Form of Securities Account Control Agreement
Annex 2
  Form of Pledge Amendment
Annex 3
  Form of Joinder Agreement
Annex 4
  Form of Short Form Intellectual Property Security Agreement  
Schedule 1
  Jurisdiction of Organization; Principal Executive Office
Schedule 2
  Pledged Collateral
Schedule 3
  Filings
Schedule 4
  Location of Inventory and Equipment
Schedule 5
  Intellectual Property
Schedule 6
  Control Accounts
Schedule 7
  Commercial Tort Claims

iii



--------------------------------------------------------------------------------



 



            PLEDGE AND SECURITY AGREEMENT, dated as of June 29, 2004, by AMKOR
TECHNOLOGY, INC. (the “Borrower”), GUARDIAN ASSETS, INC. (“Guardian”) and each
of the other entities that becomes a party hereto pursuant to Section 7.10
(Additional Grantors) (the Borrower, Guardian and such other entities each a
“Grantor” and, collectively, the “Grantors”), in favor of CITICORP NORTH
AMERICA, INC. (“CNAI”), as agent (in such capacity, the “Administrative Agent”)
for the Secured Parties (as defined in the Credit Agreement referred to below).

W I T N E S S E T H:

            WHEREAS, pursuant to the Credit Agreement, dated as of June 29, 2004
(as the same may be amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among the Borrower, the Lenders and
Issuers party thereto and CNAI, as agent for the Lenders and Issuers, the
Lenders and the Issuers have severally agreed to make extensions of credit to
the Borrower upon the terms and subject to the conditions set forth therein;

            WHEREAS, the Grantors other than the Borrower are party to the
Guaranty pursuant to which they have guaranteed the Obligations (as defined in
the Credit Agreement); and

            WHEREAS, it is a condition precedent to the obligation of the
Lenders and the Issuers to make their respective extensions of credit to the
Borrower under the Credit Agreement that the Grantors shall have executed and
delivered this Agreement to the Administrative Agent;

            NOW, THEREFORE, in consideration of the premises and to induce the
Lenders, the Issuers and the Administrative Agent to enter into the Credit
Agreement and to induce the Lenders and the Issuers to make their respective
extensions of credit to the Borrower thereunder, each Grantor hereby agrees with
the Administrative Agent as follows:

ARTICLE I

DEFINED TERMS

            Section 1.1 Definitions

            (a) Unless otherwise defined herein, terms defined in the Credit
Agreement and used herein have the meanings given to them in the Credit
Agreement.

            (b) Terms used herein without definition that are defined in the UCC
have the meanings given to them in the UCC, including the following terms (which
are capitalized herein):

            “Account Debtor”

            “Account”

            “Certificated Security”

            “Chattel Paper”

            “Commercial Tort Claim”

1



--------------------------------------------------------------------------------



 



PLEDGE AND SECURITY AGREEMENT
AMKOR TECHNOLOGY, INC.

            “Commodity Account”

            “Control Account”

            “Customer”

            “Deposit Account”

            “Documents”

            “Entitlement Holder”

            “Entitlement Order”

            “Equipment”

            “Financial Asset”

            “General Intangible”

            “Goods”

            “Instruments”

            “Inventory”

            “Investment Property”

            “Letter-of-Credit Right”

            “Proceeds”

            “Securities Account”

            “Securities Intermediary”

            “Security”

            “Security Entitlement”

            (c) The following terms shall have the following meanings:

            “Additional Pledged Collateral” means any Pledged Collateral
acquired by any Grantor after the date hereof and in which a security interest
is granted pursuant to Section 2.2 (Grant of Security Interest in Collateral),
including, to the extent a security interest is granted therein pursuant to
Section 2.2 (Grant of Security Interest in Collateral), (i) all Stock and Stock
Equivalents of any Person that are acquired by any Grantor after the date
hereof, together with all certificates, instruments or other documents
representing any of the foregoing and all Security Entitlements of any Grantor
in respect of any of the foregoing, (ii) all additional Indebtedness from time
to time owed to any Grantor by any obligor on the Pledged Debt Instruments and
the

2



--------------------------------------------------------------------------------



 



PLEDGE AND SECURITY AGREEMENT
AMKOR TECHNOLOGY, INC.

Instruments evidencing such Indebtedness and (iii) all interest, cash,
Instruments and other property or Proceeds from time to time received,
receivable or otherwise distributed in respect of or in exchange for any of the
foregoing. “Additional Pledged Collateral” may be General Intangibles,
Instruments or Investment Property.

            “Agreement” means this Pledge and Security Agreement.

            “AT Korea Bonds” means $385,000,000 of bonds issued by Amkor
Technology Korea, Inc., an indirect Wholly-Owned Subsidiary of the Borrower, to
the Borrower on May 11, 1999 and $625,000,000 of bonds issued by Amkor
Technology Korea, Inc. to the Borrower on May 2, 2000.

            “Collateral” has the meaning specified in Section 2.1 (Collateral).

            “Copyright Licenses” means any written agreement naming any Grantor
as licensor or licensee granting any right under any Copyright, including the
grant of any right to copy, publicly perform, create derivative works,
manufacture, distribute, exploit or sell materials derived from any Copyright.

            “Copyrights” means (a) all copyrights arising under the laws of the
United States, any other country or any political subdivision thereof, whether
registered or unregistered and whether published or unpublished, all
registrations and recordings thereof and all applications in connection
therewith, including all registrations, recordings and applications in the
United States Copyright Office or in any foreign counterparts thereof, and (b)
the right to obtain all renewals thereof.

            “Excluded Equity” means any Voting Stock in excess of 66% of the
total outstanding Voting Stock of any direct Subsidiary of any Grantor that is a
Non-U.S. Person, but only to the extent of such excess. For the purposes of this
definition, “Voting Stock” means, as to any issuer, the issued and outstanding
shares of each class of capital stock or other ownership interests of such
issuer entitled to vote (within the meaning of Treasury Regulations §
1.956-2(c)(2)).

            “Excluded Property” means, collectively, (i) Excluded Equity,
(ii) any permit, lease, license, contract, instrument or other agreement held by
any Grantor that prohibits or requires the consent of any Person other than the
Borrower and its Affiliates as a condition to the creation by such Grantor of a
Lien thereon, or any permit, lease, license contract or other agreement held by
any Grantor to the extent that any Requirement of Law applicable thereto
prohibits the creation of a Lien thereon, but only, in each case, to the extent,
and for so long as, such prohibition is not terminated or rendered unenforceable
or otherwise deemed ineffective by the UCC or any other Requirement of Law
(iii) Equipment owned by any Grantor that is subject to a purchase money Lien or
a Capital Lease if the contract or other agreement in which such Lien is granted
(or in the documentation providing for such Capital Lease) prohibits or requires
the consent of any Person other than the Borrower and its Affiliates as a
condition to the creation of any other Lien on such Equipment, and (iv) the AT
Korea Bonds; provided, however, “Excluded Property” shall not include any
Proceeds, substitutions or replacements of Excluded Property (unless such
Proceeds, substitutions or replacements would constitute Excluded Property).

3



--------------------------------------------------------------------------------



 



PLEDGE AND SECURITY AGREEMENT
AMKOR TECHNOLOGY, INC.

            “Intellectual Property” means, collectively, all rights, priorities
and privileges of any Grantor relating to intellectual property, whether arising
under United States, multinational or foreign laws or otherwise, including
Copyrights, Copyright Licenses, Patents, Patent Licenses, Trademarks, Trademark
Licenses, trade secrets and Internet domain names, and all rights to sue at law
or in equity for any infringement or other impairment thereof, including the
right to receive all proceeds and damages therefrom.

            “Intercompany Note” means any promissory note evidencing loans made
by any Grantor or any of its Subsidiaries to any of its Subsidiaries or another
Grantor.

            “LLC” means each limited liability company in which a Grantor has an
interest, including those set forth on Schedule 2 (Pledged Collateral).

            “LLC Agreement” means each operating agreement with respect to a
LLC, as each agreement has heretofore been, and may hereafter be, amended,
restated, supplemented or otherwise modified from time to time.

            “Material Intellectual Property” means Intellectual Property owned
by or licensed to a Grantor and material to the conduct of any Grantor’s
business.

            “Partnership” means each partnership in which a Grantor has an
interest, including those set forth on Schedule 2 (Pledged Collateral).

            “Partnership Agreement” means each partnership agreement governing a
Partnership, as each such agreement has heretofore been, and may hereafter be,
amended, restated, supplemented or otherwise modified.

            “Patents” means (a) all letters patent of the United States, any
other country or any political subdivision thereof and all reissues and
extensions thereof, (b) all applications for letters patent of the United States
or any other country and all divisionals, continuations and
continuations-in-part thereof and (c) all rights to obtain any reissues or
extensions of the foregoing.

            “Patent License” means all agreements, whether written or oral,
providing for the grant by or to any Grantor of any right to manufacture, have
manufactured, use, import, sell or offer for sale any invention covered in whole
or in part by a Patent.

            “Pledged Certificated Stock” means all Certificated Securities and
any other Stock and Stock Equivalent of a Person evidenced by a certificate,
Instrument or other equivalent document, in each case owned by any Grantor,
including all Stock listed on Schedule 2 (Pledged Collateral).

            “Pledged Collateral” means, collectively, the Pledged Stock, Pledged
Debt Instruments, any other Investment Property of any Grantor, all chattel
paper, certificates or other Instruments representing any of the foregoing and
all Security Entitlements of any Grantor in respect of any of the foregoing.
Pledged Collateral may be General Intangibles, Instruments or Investment
Property.

4



--------------------------------------------------------------------------------



 



PLEDGE AND SECURITY AGREEMENT
AMKOR TECHNOLOGY, INC.

            “Pledged Debt Instruments” means all right, title and interest of
any Grantor in Instruments evidencing any Indebtedness owed to such Grantor,
including all Indebtedness described on Schedule 2 (Pledged Collateral), issued
by the obligors named therein.

            “Pledged Stock” means all Pledged Certificated Stock and all Pledged
Uncertificated Stock. For purposes of this Agreement, the term “Pledged Stock”
shall not include any Excluded Equity.

            “Pledged Uncertificated Stock” means any Stock or Stock Equivalent
of any Person that is not a Pledged Certificated Stock, including all right,
title and interest of any Grantor as a limited or general partner in any
Partnership or as a member of any LLC and all right, title and interest of any
Grantor in, to and under any Partnership Agreement or LLC Agreement to which it
is a party.

            “Securities Account Control Agreement” means a letter agreement,
substantially in the form of Annex 1(Form of Securities Account Control
Agreement) (or in another form agreed to by the Administrative Agent), executed
by the relevant Grantor, the Administrative Agent and the relevant Approved
Securities Intermediary.

            “Securities Act” means the Securities Act of 1933, as amended.

            “Trademark License” means any agreement, whether written or oral,
providing for the grant by or to any Grantor of any right to use any Trademark.

            “Trademarks” means (a) all trademarks, trade names, corporate names,
company names, business names, fictitious business names, trade styles, service
marks, logos and other source or business identifiers, and, in each case, all
goodwill associated therewith, whether now existing or hereafter adopted or
acquired, all registrations and recordings thereof and all applications in
connection therewith, in each case whether in the United States Patent and
Trademark Office or in any similar office or agency of the United States, any
State thereof or any other country or any political subdivision thereof, or
otherwise, and all common-law rights related thereto, and (b) the right to
obtain all renewals thereof.

            “UCC” means the Uniform Commercial Code as from time to time in
effect in the State of New York; provided, however, that, in the event that, by
reason of mandatory provisions of law, any of the attachment, perfection or
priority of the Administrative Agent’s and the Secured Parties’ security
interest in any Collateral is governed by the Uniform Commercial Code as in
effect in a jurisdiction other than the State of New York, the term “UCC” shall
mean the Uniform Commercial Code as in effect in such other jurisdiction for
purposes of the provisions hereof relating to such attachment, perfection or
priority and for purposes of definitions related to such provisions.

            “Vehicles” means all vehicles covered by a certificate of title law
of any state.

            Section 1.2 Certain Other Terms

            (a) In this Agreement, in the computation of periods of time from a
specified date to a later specified date, the word “from” means “from and
including” and the words “to” and “until” each mean “to but excluding” and the
word “through” means “to and including.”

5



--------------------------------------------------------------------------------



 



PLEDGE AND SECURITY AGREEMENT
AMKOR TECHNOLOGY, INC.

            (b) The terms “herein,” “hereof,” “hereto” and “hereunder” and
similar terms refer to this Agreement as a whole and not to any particular
Article, Section, subsection or clause in this Agreement.

            (c) References herein to an Annex, Schedule, Article, Section,
subsection or clause refer to the appropriate Annex or Schedule to, or Article,
Section, subsection or clause in this Agreement.

            (d) The meanings given to terms defined herein shall be equally
applicable to both the singular and plural forms of such terms.

            (e) Where the context requires, provisions relating to any
Collateral, when used in relation to a Grantor, shall refer to such Grantor’s
Collateral or any relevant part thereof.

            (f) Any reference in this Agreement to a Loan Document shall include
all appendices, exhibits and schedules thereto, and, unless specifically stated
otherwise all amendments, restatements, supplements or other modifications
thereto, and as the same may be in effect at any time such reference becomes
operative.

            (g) The term “including” means “including without limitation” except
when used in the computation of time periods.

            (h) The terms “Lender,” “Issuer,” “Administrative Agent” and
“Secured Party” include their respective successors.

            (i) References in this Agreement to any statute shall be to such
statute as amended or modified and in effect from time to time.

ARTICLE II

GRANT OF SECURITY INTEREST

            Section 2.1 Collateral

            For the purposes of this Agreement, all of the following property
now owned or at any time hereafter acquired by a Grantor or in which a Grantor
now has or at any time in the future may acquire any right, title or interests
is collectively referred to as the “Collateral”:

            (a) all Accounts;

            (b) all Chattel Paper;

            (c) all Deposit Accounts;

            (d) all Documents;

            (e) all Equipment;

            (f) all General Intangibles;

6



--------------------------------------------------------------------------------



 



PLEDGE AND SECURITY AGREEMENT
AMKOR TECHNOLOGY, INC.

            (g) all Instruments;

            (h) all Inventory;

            (i) all Investment Property;

            (j) all Letter-of-Credit Rights;

            (k) all Vehicles;

            (l) the Commercial Tort Claims described on Schedule 7 (Commercial
Tort Claims) and on any supplement thereto received by the Administrative Agent
pursuant to Section 4.9 (Notice of Commercial Tort Claims);

            (m) all books and records pertaining to the other property described
in this Section 2.1;

            (n) all property of any Grantor held by the Administrative Agent or
any other Secured Party, including all property of every description, in the
possession or custody of or in transit to the Administrative Agent or such
Secured Party for any purpose, including safekeeping, collection or pledge, for
the account of such Grantor or as to which such Grantor may have any right or
power;

            (o) all other Goods and personal property of such Grantor, whether
tangible or intangible and wherever located; and

            (p) to the extent not otherwise included, all Proceeds;

provided, however, that “Collateral” shall not include any Excluded Property;
and provided, further, that if and when any property shall cease to be Excluded
Property, such property shall be deemed at all times from and after the date
hereof to constitute Collateral.

7



--------------------------------------------------------------------------------



 



PLEDGE AND SECURITY AGREEMENT
AMKOR TECHNOLOGY, INC.

            Section 2.2 Grant of Security Interest in Collateral. Each Grantor,
as collateral security for the full, prompt and complete payment and performance
when due (whether at stated maturity, by acceleration or otherwise) of the
Secured Obligations of such Grantor, hereby mortgages, pledges and hypothecates
to the Administrative Agent for the benefit of the Secured Parties, and grants
to the Administrative Agent for the benefit of the Secured Parties a lien on and
security interest in, all of its right, title and interest in, to and under the
Collateral of such Grantor; provided, however, that, if and when any property
that at any time constituted Excluded Property becomes Collateral, the
Administrative Agent shall have, and at all times from and after the date hereof
be deemed to have had, a security interest in such property.

            Section 2.3 Cash Collateral Accounts. The Administrative Agent has
established a Deposit Account at Citibank, N.A., in the name of the
Administrative Agent designated as “Citicorp North America, Inc. – Amkor Cash
Collateral Account,” with respect to which the Administrative Agent is Citibank
N.A.’s Customer. Such Deposit Account shall be a Cash Collateral Account.

ARTICLE III

REPRESENTATIONS AND WARRANTIES

            To induce the Lenders, the Issuers and the Administrative Agent to
enter into the Credit Agreement, each Grantor hereby represents and warrants
each of the following to the Administrative Agent, the Lenders, the Issuers and
the other Secured Parties:

            Section 3.1 Title; No Other Liens. Except for the Lien granted to
the Administrative Agent pursuant to this Agreement and the other Liens
permitted to exist on the Collateral under the Credit Agreement, such Grantor
(a) is the record and beneficial owner of the Pledged Collateral pledged by it
hereunder constituting Instruments or Certificated Securities, (b) is the
Entitlement Holder of all such Pledged Collateral constituting Investment
Property held in a Securities Account and (c) has rights in or the power to
transfer each other item of Collateral in which a Lien is granted by it
hereunder, free and clear of any other Lien.

            Section 3.2 Perfection and Priority. The security interest granted
pursuant to this Agreement shall constitute a valid and continuing perfected
security interest in favor of the Administrative Agent in the Collateral (other
than any Deposit Account which is not a Cash Collateral Account) for which
perfection is governed by the UCC or filing with the United States Copyright
Office upon (i) in the case of all Collateral in which a security interest may
be perfected by filing a financing statement under the UCC, the completion of
the filings and other actions specified on Schedule 3 (Filings) (which, in the
case of all filings and other documents referred to on such schedule, have been
delivered to the Administrative Agent in completed and duly executed form),
(ii) the delivery to the Administrative Agent of all Collateral consisting of
Instruments and Certificated Securities, in each case properly endorsed for
transfer to the Administrative Agent or in blank, (iii) the execution of
Securities Account Control Agreements with respect to Investment Property not in
certificated form, and (iv) all appropriate filings having been made with the
United States Copyright Office. Such security interest shall be prior to all
other Liens on the Collateral except for Customary Permitted Liens having
priority over the Administrative Agent’s Lien by operation of law or otherwise
as permitted under the Credit Agreement.

8



--------------------------------------------------------------------------------



 



PLEDGE AND SECURITY AGREEMENT
AMKOR TECHNOLOGY, INC.

            Section 3.3 Jurisdiction of Organization; Chief Executive Office.
Such Grantor’s jurisdiction of organization, legal name, organizational
identification number, if any, and the location of such Grantor’s chief
executive office or sole place of business, in each case as of the date hereof,
is specified on Schedule 1 (Jurisdiction of Organization; Principal Executive
Office) and such Schedule 1 (Jurisdiction of Organization; Principal Executive
Office) also lists all jurisdictions of incorporation, legal names and locations
of such Grantor’s chief executive office or sole place of business for the five
years preceding the date hereof.

            Section 3.4 Inventory and Equipment. On the date hereof, such
Grantor’s Inventory and Equipment located in the United States (other than
mobile goods and Inventory or Equipment in transit) are kept at the locations
listed on Schedule 4 (Location of Inventory and Equipment).

            Section 3.5 Pledged Collateral

            (a) The Pledged Stock pledged hereunder by such Grantor is listed on
Schedule 2 (Pledged Collateral) and constitutes that percentage of the issued
and outstanding equity of all classes of each issuer thereof as set forth on
Schedule 2 (Pledged Collateral).

            (b) All of the Pledged Stock (other than Pledged Stock in limited
liability companies and partnerships) has been duly authorized, validly issued
and is fully paid and nonassessable.

            (c) Each of the Pledged Stock constitutes the legal, valid and
binding obligation of the obligor with respect thereto, enforceable in
accordance with its terms, subject to the effects of applicable bankruptcy,
insolvency, fraudulent conveyance, reorganization, moratorium and other similar
laws relating to or affecting creditors’ rights generally, and general equitable
principles (whether considered in a proceeding in equity or at law).

            (d) All Pledged Collateral and, if applicable, any Additional
Pledged Collateral, consisting of Certificated Securities or Instruments has
been delivered to the Administrative Agent in accordance with Section 4.4(a)
(Pledged Collateral) and Section 6.9 of the Credit Agreement.

            (e) All Pledged Collateral held by a Securities Intermediary in a
Securities Account is in a Control Account.

            (f) Other than Pledged Stock constituting General Intangibles, there
is no Pledged Collateral other than that represented by Certificated Securities
or Instruments in the possession of the Administrative Agent or that consist of
Financial Assets held in a Control Account.

            (g) The Constituent Documents of any Person governing any Pledged
Stock do not restrict (i) the grant of the Liens on such Pledged Stock pursuant
to this Agreement or (ii) the ability of the Administrative Agent to enforce
such Liens in accordance with the terms of this Agreement.

            Section 3.6 Accounts. No amount payable to such Grantor under or in
connection with any Account is evidenced by any Instrument or Chattel Paper that
has not been

9



--------------------------------------------------------------------------------



 



PLEDGE AND SECURITY AGREEMENT
AMKOR TECHNOLOGY, INC.

delivered to the Administrative Agent, properly endorsed for transfer, to the
extent delivery is required by Section 4.4 (Pledged Collateral).

            Section 3.7 Intellectual Property

            (a) Schedule 5 (Intellectual Property) lists all Material
Intellectual Property of such Grantor on the date hereof, separately identifying
that owned by such Grantor and that licensed to such Grantor. The Material
Intellectual Property set forth on Schedule 5 (Intellectual Property) for such
Grantor constitutes all of the intellectual property rights necessary to conduct
its business.

            (b) To the best of such Grantor’s knowledge after due inquiry, all
Material Intellectual Property owned by such Grantor is valid, subsisting,
unexpired and enforceable, has not been adjudged invalid and has not been
abandoned and the use thereof in the business of such Grantor does not infringe,
misappropriate, dilute or violate the intellectual property rights of any other
Person.

            (c) Except as set forth in Schedule 5 (Intellectual Property), none
of the Material Intellectual Property owned by such Grantor is the subject of
any licensing or franchise agreement pursuant to which such Grantor is the
licensor or franchisor.

            (d) No holding, decision or judgment has been rendered by any
Governmental Authority that would limit, cancel or question the validity of, or
such Grantor’s rights in, any Material Intellectual Property.

            (e) No action or proceeding seeking to limit, cancel or question the
validity of any Material Intellectual Property owned by such Grantor or such
Grantor’s ownership interest therein is pending or, to the knowledge of such
Grantor, threatened. There are no claims, judgments or settlements to be paid by
such Grantor relating to the Material Intellectual Property.

            Section 3.8 Securities Accounts. The only Securities Accounts
maintained by any Grantor on the date hereof are those listed on Schedule 6
(Control Accounts), which sets forth such information separately for each
Grantor.

            Section 3.9 Commercial Tort Claims. To the best of such Grantor’s
knowledge, the only Commercial Tort Claims of any Grantor reasonably expected to
result, individually, in a settlement in excess of $500,000 existing on the date
hereof (regardless of whether the defendant or other material facts can be
determined and regardless of whether such Commercial Tort Claim has been
asserted, threatened or has otherwise been made known to the obligee thereof or
whether litigation has been commenced for such claims) are those listed on
Schedule 7 (Commercial Tort Claims), which sets forth such information
separately for each Grantor.

ARTICLE IV

COVENANTS

            Each Grantor agrees with the Administrative Agent to the following,
as long as any Obligation or Commitment remains outstanding and, in each case,
unless the Requisite Lenders otherwise consent in writing:

10



--------------------------------------------------------------------------------



 



PLEDGE AND SECURITY AGREEMENT
AMKOR TECHNOLOGY, INC.

            Section 4.1 Generally. Such Grantor shall (a) except for the
security interest created by this Agreement, not create or suffer to exist any
Lien upon or with respect to any Collateral, except Liens permitted under
Section 7.2 (Liens, Etc.) of the Credit Agreement, (b) not use or permit any
Collateral to be used unlawfully or in violation of any provision of this
Agreement, any other Loan Document, any Related Document, any Requirement of Law
or any policy of insurance covering the Collateral, (c) not sell, transfer or
assign (by operation of law or otherwise) any Collateral except as permitted
under the Credit Agreement and (d) not enter into any agreement or undertaking
restricting the right or ability of such Grantor or the Administrative Agent to
sell, assign or transfer any Collateral if such restriction would have a
Material Adverse Effect (except as otherwise permitted under Section 7.9
(Limitations on Restrictions on Subsidiary Distributions; No New Negative
Pledge) of the Credit Agreement).

            Section 4.2 Maintenance of Perfected Security Interest; Further
Documentation

            (a) Such Grantor shall maintain the security interest created by
this Agreement as a perfected security interest having at least the priority
described in Section 3.2 (Perfection and Priority) and Section 2.2 and shall
defend such security interest and such priority against the claims and demands
of all Persons.

            (b) Such Grantor shall furnish to the Administrative Agent from time
to time statements and schedules further identifying and describing the
Collateral and such other reports in connection with the Collateral as the
Administrative Agent may reasonably request, all in reasonable detail and in
form and substance satisfactory to the Administrative Agent.

            (c) At any time and from time to time, upon the written request of
the Administrative Agent, and at the sole expense of such Grantor, such Grantor
shall promptly and duly execute and deliver, and have recorded, such further
instruments and documents and take such further action as the Administrative
Agent may reasonably request for the purpose of obtaining or preserving the full
benefits of this Agreement and of the rights and powers herein granted,
including the filing of any financing or continuation statement under the UCC
(or other similar laws) in effect in any jurisdiction with respect to the
security interest created hereby and the execution and delivery of Securities
Account Control Agreements.

            Section 4.3 Changes in Locations, Name, Etc.

            (a) Except upon 30 days’ prior written notice to the Administrative
Agent and delivery to the Administrative Agent of (i) all additional financing
statements and other documents reasonably requested by the Administrative Agent
to maintain the validity, perfection and priority of the security interests
provided for herein and (ii) if applicable, a written supplement to Schedule 4
(Location of Inventory and Equipment) showing (A) any additional locations at
which Inventory or Equipment shall be kept or (B) any changes in any location
where Inventory or Equipment shall be kept that would require the Administrative
Agent to take any action to maintain a perfected security interest in such
Collateral, such Grantor shall not do any of the following:

     (i) permit any Inventory or Equipment having a value in excess of $500,000
in the aggregate to be kept at a location other than those listed on Schedule 4
(Location of Inventory and Equipment), except for Inventory or Equipment in
transit;

11



--------------------------------------------------------------------------------



 



PLEDGE AND SECURITY AGREEMENT
AMKOR TECHNOLOGY, INC.

     (ii) change its jurisdiction of organization or its location, in each case
from that referred to in Section 3.3 (Jurisdiction of Organization; Chief
Executive Office); or

     (iii) change its legal name or any trade name used to identify it in the
conduct of its business or ownership of its properties or organizational
identification number, if any, or corporation, limited liability company or
other organizational structure to such an extent that any financing statement
filed in connection with this Agreement would become misleading.

            (b) Such Grantor shall keep and maintain at its own cost and expense
satisfactory and complete records of the Collateral, including a record of all
payments received and all credits granted with respect to the Collateral and all
other dealings with the Collateral.

            Section 4.4 Pledged Collateral

            (a) Such Grantor shall (i) deliver to the Administrative Agent, all
certificates and Instruments representing or evidencing any Pledged Collateral
(including Additional Pledged Collateral), whether now existing or hereafter
acquired, in suitable form for transfer by delivery or, as applicable,
accompanied by such Grantor’s endorsement, where necessary, or duly executed
instruments of transfer or assignment in blank, all in form and substance
satisfactory to the Administrative Agent, together, in respect of any Additional
Pledged Collateral, with a Pledge Amendment, duly executed by the Grantor, in
substantially the form of Annex 2 (Form of Pledge Amendment), an acknowledgment
and agreement to a Joinder Agreement duly executed by the Grantor, in
substantially the form in the form of Annex 3 (Form of Joinder Agreement), or
such other documentation acceptable to the Administrative Agent and
(ii) maintain all other Pledged Collateral constituting Investment Property in a
Control Account. Such Grantor authorizes the Administrative Agent to attach each
Pledge Amendment to this Agreement. The Administrative Agent shall have the
right, at any time in its discretion and without notice to the Grantor, to
transfer to or to register in its name or in the name of its nominees any
Pledged Collateral. The Administrative Agent shall have the right at any time to
exchange any certificate or instrument representing or evidencing any Pledged
Collateral for certificates or instruments of smaller or larger denominations.

            (b) Except as provided in Article V (Remedial Provisions), so long
as no Event of Default has occurred and is continuing, such Grantor shall be
entitled to receive all cash dividends paid with respect to the Pledged
Collateral (other than liquidating or distributing dividends). Any sums paid
upon or in respect of any Pledged Collateral upon the liquidation or dissolution
of any issuer of any Pledged Collateral, any distribution of capital made on or
in respect of any Pledged Collateral or any property distributed upon or with
respect to any Pledged Collateral pursuant to the recapitalization or
reclassification of the capital of any issuer of Pledged Collateral or pursuant
to the reorganization thereof shall, unless otherwise subject to a perfected
security interest in favor of the Administrative Agent, be delivered to the
Administrative Agent to be held by it hereunder as additional collateral
security for the Secured Obligations. If any sum of money or property so paid or
distributed in respect of any Pledged Collateral shall be received by such
Grantor, such Grantor shall, until such money or property is paid or delivered
to the Administrative Agent, hold such money or property in trust for the
Administrative Agent, segregated from other funds of such Grantor, as additional
security for the Secured Obligations.

12



--------------------------------------------------------------------------------



 



PLEDGE AND SECURITY AGREEMENT
AMKOR TECHNOLOGY, INC.

            (c) Except as provided in Article V (Remedial Provisions), such
Grantor shall be entitled to exercise all voting, consent and corporate,
partnership, limited liability company and similar rights with respect to the
Pledged Collateral; provided, however, that no vote shall be cast, consent given
or right exercised or other action taken by such Grantor that would impair the
Collateral, be inconsistent with or result in any violation of any provision of
the Credit Agreement, this Agreement or any other Loan Document or, without
prior notice to the Administrative Agent, enable or permit any issuer of Pledged
Collateral to issue any Stock or other equity Securities of any nature or to
issue any other securities convertible into or granting the right to purchase or
exchange for any Stock or other equity Securities of any nature of any issuer of
Pledged Collateral.

            (d) Such Grantor shall not grant “control” (within the meaning of
such term under Article 9-106 of the UCC) over any Investment Property to any
Person other than the Administrative Agent.

            (e) In the case of each Grantor that is an issuer of Pledged
Collateral, such Grantor agrees to be bound by the terms of this Agreement
relating to the Pledged Collateral issued by it and shall comply with such terms
insofar as such terms are applicable to it. In the case of any Grantor that is a
holder of any Stock or Stock Equivalent in any Person that is an issuer of
Pledged Collateral, such Grantor consents to (i) the exercise of the rights
granted to the Administrative Agent hereunder (including those described in
Section 5.3 (Pledged Collateral)), and (ii) the pledge by each other Grantor,
pursuant to the terms hereof, of the Pledged Stock in such Person and to the
transfer of such Pledged Stock to the Administrative Agent or its nominee and to
the substitution of the Administrative Agent or its nominee as a holder of such
Pledged Stock with all the rights, powers and duties of other holders of Pledged
Stock of the same class and, if the Grantor having pledged such Pledged Stock
hereunder had any right, power or duty at the time of such pledge or at the time
of such substitution beyond that of such other holders, with all such additional
rights, powers and duties. Such Grantor agrees to execute and deliver to the
Administrative Agent such certificates, agreements and other documents as may be
necessary to evidence, formalize or otherwise give effect to the consents given
in this clause (e).

            (f) Such Grantor shall not, without the consent of the
Administrative Agent, agree to any amendment of any Constituent Document that in
any way adversely affects the perfection of the security interest of the
Administrative Agent in the Pledged Collateral pledged by such Grantor
hereunder, including any amendment electing to treat any membership interest or
partnership interest that is part of the Pledged Collateral as a “security”
under Section 8-103 of the UCC, or any election to turn any previously
uncertificated Stock that is part of the Pledged Collateral into certificated
Stock.

            Section 4.5 Accounts. Such Grantor shall not, other than in the
ordinary course of business consistent with its past practice, (i) grant any
extension of the time of payment of any Account, (ii) compromise or settle any
Account for less than the full amount thereof, (iii) release, wholly or
partially, any Person liable for the payment of any Account, (iv) allow any
credit or discount on any Account or (v) amend, supplement or modify any Account
in any manner that could adversely affect the value thereof.

            Section 4.6 Delivery of Instruments and Chattel Paper. If any amount
in excess of $250,000 payable under or in connection with any Collateral owned
by such Grantor shall be or become evidenced by an Instrument or Chattel Paper,
such Grantor shall immediately deliver such Instrument or Chattel Paper to the
Administrative Agent, duly indorsed in a manner

13



--------------------------------------------------------------------------------



 



PLEDGE AND SECURITY AGREEMENT
AMKOR TECHNOLOGY, INC.

satisfactory to the Administrative Agent, or, if consented to by the
Administrative Agent, shall mark all such Instruments and Chattel Paper with the
following legend: “This writing and the obligations evidenced or secured hereby
are subject to the security interest of Citicorp North America, Inc., as
Administrative Agent”.

            Section 4.7 Intellectual Property

            (a) Such Grantor (either itself or through licensees) shall
(i) continue to use each Trademark that is Material Intellectual Property in
order to maintain such Trademark in full force and effect with respect to each
class of goods for which such Trademark is currently used, free from any claim
of abandonment for non-use, (ii) maintain as in the past the quality of products
and services offered under such Trademark, (iii) use such Trademark with the
appropriate notice of registration and all other notices and legends required by
applicable Requirements of Law, (iv) not adopt or use any mark that is
confusingly similar or a colorable imitation of such Trademark unless the
Administrative Agent shall obtain a perfected security interest in such mark
pursuant to this Agreement and (v) not (and not permit any licensee or
sublicensee thereof to) do any act or knowingly omit to do any act whereby such
Trademark (or any goodwill associated therewith) may become destroyed,
invalidated, impaired or harmed in any way.

            (b) Such Grantor (either itself or through licensees) shall not do
any act, or knowingly omit to do any act, whereby any Patent that is Material
Intellectual Property may become forfeited, abandoned or dedicated to the
public.

            (c) Such Grantor (either itself or through licensees) (i) shall not
(and shall not permit any licensee or sublicensee thereof to) do any act or
knowingly omit to do any act whereby any portion of the Copyrights that is
Material Intellectual Property may become invalidated or otherwise impaired and
(ii) shall not (either itself or through licensees) do any act whereby any
portion of the Copyrights that is Material Intellectual Property may fall into
the public domain.

            (d) Such Grantor (either itself or through licensees) shall not do
any act, or knowingly omit to do any act, whereby any trade secret that is
Material Intellectual Property may become publicly available or otherwise
unprotectable.

            (e) Such Grantor (either itself or through licensees) shall not do
any act that knowingly uses any Material Intellectual Property to infringe,
misappropriate, or violate the intellectual property rights of any other Person.

            (f) Such Grantor shall notify the Administrative Agent promptly if
it knows, or has reason to know, that any application or registration relating
to any Material Intellectual Property may become forfeited, abandoned or
dedicated to the public, or of any adverse determination or development
(including the institution of, or any such determination or development in, any
proceeding in the United States Patent and Trademark Office, the United States
Copyright Office or any court or tribunal in any country) regarding such
Grantor’s ownership of, right to use, interest in, or the validity of, any
Material Intellectual Property or such Grantor’s right to register the same or
to own and maintain the same.

            (g) Whenever such Grantor, either by itself or through any agent,
licensee or designee, shall file an application for the registration of any
Intellectual Property with the United

14



--------------------------------------------------------------------------------



 



PLEDGE AND SECURITY AGREEMENT
AMKOR TECHNOLOGY, INC.

States Patent and Trademark Office, the United States Copyright Office or any
similar office or agency within or outside the United States or register any
Internet domain name, such Grantor shall report such filing to the
Administrative Agent within five Business Days after the last day of the fiscal
quarter in which such filing occurs. Upon request of the Administrative Agent,
such Grantor shall execute and deliver, and have recorded, all agreements,
instruments, documents and papers as the Administrative Agent may request to
evidence the Administrative Agent’s security interest in any Copyright, Patent,
Trademark or Internet domain name and the goodwill and general intangibles of
such Grantor relating thereto or represented thereby.

            (h) Such Grantor shall take all reasonable actions necessary or
requested by the Administrative Agent, including in any proceeding before the
United States Patent and Trademark Office, the United States Copyright Office or
any similar office or agency and any Internet domain name registrar, to maintain
and pursue each application (and to obtain the relevant registration) and to
maintain each registration of any Copyright, Trademark, Patent or Internet
domain name that is Material Intellectual Property, including filing of
applications for renewal, affidavits of use, affidavits of incontestability and
opposition and interference and cancellation proceedings.

            (i) In the event that any Material Intellectual Property is or has
been infringed upon or misappropriated or diluted by a third party, such Grantor
shall notify the Administrative Agent promptly after such Grantor learns
thereof. Such Grantor shall take appropriate action in response to such
infringement, misappropriation of dilution, including promptly bringing suit for
infringement, misappropriation or dilution and to recover all damages for such
infringement, misappropriation of dilution, and shall take such other actions
may be appropriate in its reasonable judgment under the circumstances to protect
such Material Intellectual Property.

            (j) Unless otherwise agreed to by the Administrative Agent, such
Grantor shall execute and deliver to the Administrative Agent for filing in
(i) the United States Copyright Office a short-form copyright security agreement
in the form attached hereto as Annex 4 (Form of Short Form Intellectual Property
Security Agreement), (ii) in the United States Patent and Trademark Office and
with the Secretary of State of all appropriate States of the United States a
short-form patent security agreement in the form attached hereto as Annex 4
(Form of Short Form Intellectual Property Security Agreement), (iii) the United
States Patent and Trademark Office a short-form trademark security agreement in
form attached hereto as Annex 4 (Form of Short Form Intellectual Property
Security Agreement) and (iv) with the appropriate Internet domain name
registrar, a duly executed form of assignment of such Internet domain name to
the Administrative Agent (together with appropriate supporting documentation as
may be requested by the Administrative Agent) in form and substance reasonably
acceptable to the Administrative Agent. In the case of clause (iv) above, such
Grantor hereby authorizes the Administrative Agent to file such assignment in
such Grantor’s name and to otherwise perform in the name of such Grantor all
other necessary actions to complete such assignment, and each Grantor agrees to
perform all appropriate actions deemed necessary by the Administrative Agent for
the Administrative Agent to ensure such Internet domain name is registered in
the name of the Administrative Agent.

            Section 4.8 Payment of Obligations. Such Grantor shall pay and
discharge or otherwise satisfy at or before maturity or before they become
delinquent, as the case may be, all material taxes, assessments and governmental
charges or levies imposed upon the Collateral or in respect of income or profits
therefrom, as well as all material claims of any kind (including claims for
labor, materials and supplies) against or with respect to the Collateral, except
that no

15



--------------------------------------------------------------------------------



 



PLEDGE AND SECURITY AGREEMENT
AMKOR TECHNOLOGY, INC.

such charge need be paid if the amount or validity thereof is currently being
contested in good faith by appropriate proceedings, reserves in conformity with
GAAP with respect thereto have been provided on the books of such Grantor and
such proceedings could not reasonably be expected to result in the sale,
forfeiture or loss of any material portion of the Collateral or any interest
therein.

            Section 4.9 Notice of Commercial Tort Claims. Such Grantor agrees
that, if it shall acquire any interest in any Commercial Tort Claim reasonably
expected to result, individually, in a settlement in excess of $500,000 (whether
from another Person or because such Commercial Tort Claim shall have come into
existence), (i) such Grantor shall, immediately upon such acquisition, deliver
to the Administrative Agent, in each case in form and substance satisfactory to
the Administrative Agent, a notice of the existence and nature of such
Commercial Tort Claim and deliver a supplement to Schedule 7 (Commercial Tort
Claims) containing a specific description of such Commercial Tort Claim,
(ii) the provision of Section 2.1 (Collateral) shall apply to such Commercial
Tort Claim and (iii) such Grantor shall execute and deliver to the
Administrative Agent, in each case in form and substance satisfactory to the
Administrative Agent, any certificate, agreement and other document, and take
all other action, deemed by the Administrative Agent to be reasonably necessary
or appropriate for the Administrative Agent to obtain, on behalf of the Lenders,
a first-priority, perfected security interest in all such Commercial Tort
Claims. Any supplement to Schedule 7 (Commercial Tort Claims) delivered pursuant
to this Section 4.9 (Notice of Commercial Tort Claims) shall, after the receipt
thereof by the Administrative Agent, become part of Schedule 7 (Commercial Tort
Claims) for all purposes hereunder other than in respect of representations and
warranties made prior to the date of such receipt.

ARTICLE V

REMEDIAL PROVISIONS

            Section 5.1 Code and Other Remedies. During the continuance of an
Event of Default, the Administrative Agent may exercise, in addition to all
other rights and remedies granted to it in this Agreement and in any other
instrument or agreement securing, evidencing or relating to the Secured
Obligations, all rights and remedies of a secured party under the UCC or any
other applicable law. Without limiting the generality of the foregoing, the
Administrative Agent, without demand of performance or other demand,
presentment, protest, advertisement or notice of any kind (except any notice
required by law referred to below) to or upon any Grantor or any other Person
(all and each of which demands, defenses, advertisements and notices are hereby
waived), may in such circumstances forthwith collect, receive, appropriate and
realize upon any Collateral, and may forthwith sell, lease, assign, give option
or options to purchase, or otherwise dispose of and deliver any Collateral (or
contract to do any of the foregoing), in one or more parcels at public or
private sale or sales, at any exchange, broker’s board or office of the
Administrative Agent or any Lender or elsewhere upon such terms and conditions
as it may deem advisable and at such prices as it may deem best, for cash or on
credit or for future delivery without assumption of any credit risk. The
Administrative Agent shall have the right upon any such public sale or sales,
and, to the extent permitted by the UCC and other applicable law, upon any such
private sale or sales, to purchase the whole or any part of the Collateral so
sold, free of any right or equity of redemption of any Grantor, which right or
equity is hereby waived and released. Each Grantor further agrees, at the
Administrative Agent’s request, to assemble the Collateral and make it available
to the Administrative Agent at places that the Administrative

16



--------------------------------------------------------------------------------



 



PLEDGE AND SECURITY AGREEMENT
AMKOR TECHNOLOGY, INC.

Agent shall reasonably select, whether at such Grantor’s premises or elsewhere.
The Administrative Agent shall apply the net proceeds of any action taken by it
pursuant to this Section 5.1, after deducting all reasonable costs and expenses
of every kind incurred in connection therewith or incidental to the care or
safekeeping of any Collateral or in any way relating to the Collateral or the
rights of the Administrative Agent and any other Secured Party hereunder,
including reasonable attorneys’ fees and disbursements, to the payment in whole
or in part of the Secured Obligations, in such order as the Credit Agreement
shall prescribe, and only after such application and after the payment by the
Administrative Agent of any other amount required by any provision of law, need
the Administrative Agent account for the surplus, if any, to any Grantor. To the
extent permitted by applicable law, each Grantor waives all claims, damages and
demands it may acquire against the Administrative Agent or any other Secured
Party arising out of the exercise by them of any rights hereunder. If any notice
of a proposed sale or other disposition of Collateral shall be required by law,
such notice shall be deemed reasonable and proper if given at least 10 days
before such sale or other disposition.

            Section 5.2 Accounts and Payments in Respect of General Intangibles

            (a) In addition to, and not in substitution for, any similar
requirement in the Credit Agreement, if required by the Administrative Agent at
any time during the continuance of an Event of Default, any payment of Accounts
or payment in respect of General Intangibles, when collected by any Grantor,
shall be forthwith (and, in any event, within two Business Days) deposited by
such Grantor in the exact form received, duly indorsed by such Grantor to the
Administrative Agent, in a Cash Collateral Account, subject to withdrawal by the
Administrative Agent as provided in Section 5.4 (Proceeds to be Turned Over To
Administrative Agent). Until so turned over or turned over, such payment shall
be held by such Grantor in trust for the Administrative Agent, segregated from
other funds of such Grantor. Each such deposit of Proceeds of Accounts and
payments in respect of General Intangibles shall be accompanied by a report
identifying in reasonable detail the nature and source of the payments included
in the deposit.

            (b) At the Administrative Agent’s request, during the continuance of
an Event of Default, each Grantor shall deliver to the Administrative Agent all
original and other documents evidencing, and relating to, the agreements and
transactions that gave rise to the Accounts or payments in respect of General
Intangibles, including all original orders, invoices and shipping receipts.

            (c) The Administrative Agent may, without notice, at any time during
the continuance of an Event of Default, limit or terminate the authority of a
Grantor to collect its Accounts or amounts due under General Intangibles or any
thereof.

            (d) The Administrative Agent in its own name or in the name of
others may at any time during the continuance of an Event of Default communicate
with Account Debtors to verify with them to the Administrative Agent’s
satisfaction the existence, amount and terms of any Account or amounts due under
any General Intangible.

            (e) Upon the request of the Administrative Agent at any time during
the continuance of an Event of Default, each Grantor shall notify Account
Debtors that the Accounts or General Intangibles have been collaterally assigned
to the Administrative Agent and that payments in respect thereof shall be made
directly to the Administrative Agent. In addition, the

17



--------------------------------------------------------------------------------



 



PLEDGE AND SECURITY AGREEMENT
AMKOR TECHNOLOGY, INC.

Administrative Agent may at any time during the continuance of an Event of
Default enforce such Grantor’s rights against such Account Debtors and obligors
of General Intangibles.

            (f) Anything herein to the contrary notwithstanding, each Grantor
shall remain liable under each of the Accounts and payments in respect of
General Intangibles to observe and perform all the conditions and obligations to
be observed and performed by it thereunder, all in accordance with the terms of
any agreement giving rise thereto. Neither the Administrative Agent nor any
other Secured Party shall have any obligation or liability under any agreement
giving rise to an Account or a payment in respect of a General Intangible by
reason of or arising out of this Agreement or the receipt by the Administrative
Agent nor any other Secured Party of any payment relating thereto, nor shall the
Administrative Agent nor any other Secured Party be obligated in any manner to
perform any obligation of any Grantor under or pursuant to any agreement giving
rise to an Account or a payment in respect of a General Intangible, to make any
payment, to make any inquiry as to the nature or the sufficiency of any payment
received by it or as to the sufficiency of any performance by any party
thereunder, to present or file any claim, to take any action to enforce any
performance or to collect the payment of any amounts that may have been assigned
to it or to which it may be entitled at any time or times.

            Section 5.3 Pledged Collateral

            (a) During the continuance of an Event of Default, upon notice by
the Administrative Agent to the relevant Grantor or Grantors, (i) the
Administrative Agent shall have the right to receive any Proceeds of the Pledged
Collateral and make application thereof to the Obligations in the order set
forth in the Credit Agreement and (ii) the Administrative Agent or its nominee
may exercise (A) any voting, consent, corporate and other right pertaining to
the Pledged Collateral at any meeting of shareholders, partners or members, as
the case may be, of the relevant issuer or issuers of Pledged Collateral or
otherwise and (B) any right of conversion, exchange and subscription and any
other right, privilege or option pertaining to the Pledged Collateral as if it
were the absolute owner thereof (including the right to exchange at its
discretion any of the Pledged Collateral upon the merger, amalgamation,
consolidation, reorganization, recapitalization or other fundamental change in
the corporate or equivalent structure of any issuer of Pledged Stock, the right
to deposit and deliver any Pledged Collateral with any committee, depositary,
transfer agent, registrar or other designated agency upon such terms and
conditions as the Administrative Agent may determine), all without liability
except to account for property actually received by it; provided, however, that
the Administrative Agent shall have no duty to any Grantor to exercise any such
right, privilege or option and shall not be responsible for any failure to do so
or delay in so doing.

            (b) In order to permit the Administrative Agent to exercise the
voting and other consensual rights that it may be entitled to exercise pursuant
hereto and to receive all dividends and other distributions that it may be
entitled to receive hereunder, (i) each Grantor shall promptly execute and
deliver (or cause to be executed and delivered) to the Administrative Agent all
such proxies, dividend payment orders and other instruments as the
Administrative Agent may from time to time reasonably request and (ii) without
limiting the effect of clause (i) above, such Grantor hereby grants to the
Administrative Agent an irrevocable proxy to vote all or any part of the Pledged
Collateral and to exercise all other rights, powers, privileges and remedies to
which a holder of the Pledged Collateral would be entitled (including giving or
withholding written consents of shareholders, partners or members, as the case
may be, calling special meetings of shareholders, partners or members, as the
case may be, and voting at such meetings), which proxy shall be effective,
automatically and without the necessity of any action (including

18



--------------------------------------------------------------------------------



 



PLEDGE AND SECURITY AGREEMENT
AMKOR TECHNOLOGY, INC.

any transfer of any Pledged Collateral on the record books of the issuer
thereof) by any other person (including the issuer of such Pledged Collateral or
any officer or agent thereof) during the continuance of an Event of Default and
which proxy shall only terminate upon the payment in full of the Secured
Obligations.

            (c) Each Grantor hereby expressly authorizes and instructs each
issuer of any Pledged Collateral pledged hereunder by such Grantor to (i) comply
with any instruction received by it from the Administrative Agent in writing
that (A) states that an Event of Default has occurred and is continuing and
(B) is otherwise in accordance with the terms of this Agreement, without any
other or further instructions from such Grantor, and each Grantor agrees that
such issuer shall be fully protected in so complying and (ii) unless otherwise
expressly permitted hereby, pay any dividend or other payment with respect to
the Pledged Collateral directly to the Administrative Agent.

            Section 5.4 Proceeds to be Turned Over To Administrative Agent.
Unless otherwise expressly provided in the Credit Agreement, all Proceeds
received by the Administrative Agent hereunder in cash or Cash Equivalents shall
be held by the Administrative Agent in a Cash Collateral Account. All Proceeds
while held by the Administrative Agent in a Cash Collateral Account (or by such
Grantor in trust for the Administrative Agent) shall continue to be held as
collateral security for the Secured Obligations and shall not constitute payment
thereof until applied as provided in the Credit Agreement.

            Section 5.5 Registration Rights

            (a) Each Grantor recognizes that the Administrative Agent may be
unable to effect a public sale of any Pledged Collateral by reason of certain
prohibitions contained in the Securities Act and applicable state securities
laws or otherwise or may determine that a public sale is impracticable or not
commercially reasonable and, accordingly, may resort to one or more private
sales thereof to a restricted group of purchasers that shall be obliged to
agree, among other things, to acquire such securities for their own account for
investment and not with a view to the distribution or resale thereof. Each
Grantor acknowledges and agrees that any such private sale may result in prices
and other terms less favorable than if such sale were a public sale and,
notwithstanding such circumstances, agrees that any such private sale shall be
deemed to have been made in a commercially reasonable manner. The Administrative
Agent shall be under no obligation to delay a sale of any Pledged Collateral for
the period of time necessary to permit the issuer thereof to register such
securities for public sale under the Securities Act, or under applicable state
securities laws, even if such issuer would agree to do so.

            (b) Each Grantor agrees to use its commercially reasonable efforts
to do or cause to be done all such other acts as may be necessary to make such
sale or sales of all or any portion of the Pledged Collateral pursuant to this
Section 5.5 valid and binding and in compliance with all other applicable
Requirements of Law. Each Grantor further agrees that a breach of any covenant
contained in this Section 5.5 will cause irreparable injury to the
Administrative Agent and other Secured Parties, that the Administrative Agent
and the other Secured Parties have no adequate remedy at law in respect of such
breach and, as a consequence, that each and every covenant contained in this
Section 5.5 shall be specifically enforceable against such Grantor, and such
Grantor hereby waives and agrees not to assert any defense against an action for
specific performance of such covenants except for a defense that no Event of
Default has occurred under the Credit Agreement.

19



--------------------------------------------------------------------------------



 



PLEDGE AND SECURITY AGREEMENT
AMKOR TECHNOLOGY, INC.

            Section 5.6 Deficiency. Each Grantor shall remain liable for any
deficiency if the proceeds of any sale or other disposition of the Collateral
are insufficient to pay the Secured Obligations and the fees and disbursements
of any attorney employed by the Administrative Agent or any other Secured Party
to collect such deficiency.

ARTICLE VI

THE ADMINISTRATIVE AGENT

            Section 6.1 Administrative Agent’s Appointment as Attorney-in-Fact

            (a) Each Grantor hereby irrevocably constitutes and appoints the
Administrative Agent and any officer or agent thereof, with full power of
substitution, as its true and lawful attorney-in-fact with full irrevocable
power and authority in the place and stead of such Grantor and in the name of
such Grantor or in its own name, for the purpose of carrying out the terms of
this Agreement, to take any appropriate action and to execute any document or
instrument that may be necessary or desirable to accomplish the purposes of this
Agreement, and, without limiting the generality of the foregoing, each Grantor
hereby gives the Administrative Agent the power and right, on behalf of such
Grantor, without notice to or assent by such Grantor, to do any of the
following:

     (i) in the name of such Grantor or its own name, or otherwise, take
possession of and indorse and collect any check, draft, note, acceptance or
other instrument for the payment of moneys due under any Account or General
Intangible or with respect to any other Collateral and file any claim or take
any other action or proceeding in any court of law or equity or otherwise deemed
appropriate by the Administrative Agent for the purpose of collecting any such
moneys due under any Account or General Intangible or with respect to any other
Collateral whenever payable;

     (ii) in the case of any Intellectual Property, execute and deliver, and
have recorded, any agreement, instrument, document or paper as the
Administrative Agent may request to evidence the Administrative Agent’s security
interest in such Intellectual Property and the goodwill and General Intangibles
of such Grantor relating thereto or represented thereby;

     (iii) pay or discharge taxes and Liens levied or placed on or threatened
against the Collateral, effect any repair or pay any insurance called for by the
terms of this Agreement (including all or any part of the premiums therefor and
the costs thereof);

     (iv) execute, in connection with any sale provided for in Section 5.1 (Code
and Other Remedies) or 5.5 (Registration Rights), any endorsement, assignment or
other instrument of conveyance or transfer with respect to the Collateral; or

     (v) (A) direct any party liable for any payment under any Collateral to
make payment of any moneys due or to become due thereunder directly to the
Administrative Agent or as the Administrative Agent shall direct, (B) ask or
demand for, collect, and receive payment of and receipt for, any moneys, claims
and other amounts due or to become due at any time in respect of or arising out
of any Collateral, (C) sign and indorse any invoice, freight or express bill,
bill of lading, storage or warehouse receipt, draft against debtors, assignment,
verification, notice and other document in connection with

20



--------------------------------------------------------------------------------



 



PLEDGE AND SECURITY AGREEMENT
AMKOR TECHNOLOGY, INC.

any Collateral, (D) commence and prosecute any suit, action or proceeding at law
or in equity in any court of competent jurisdiction to collect any Collateral
and to enforce any other right in respect of any Collateral, (E) defend any
suit, action or proceeding brought against such Grantor with respect to any
Collateral, (F) settle, compromise or adjust any such suit, action or proceeding
and, in connection therewith, give such discharges or releases as the
Administrative Agent may deem appropriate, (G) assign any Copyright, Patent or
Trademark (along with the goodwill of the business to which any such Trademark
pertains) throughout the world for such term or terms, on such conditions, and
in such manner as the Administrative Agent shall in its sole discretion
determine, including the execution and filing of any document necessary to
effectuate or record such assignment and (H) generally, sell, transfer, pledge
and make any agreement with respect to or otherwise deal with any Collateral as
fully and completely as though the Administrative Agent were the absolute owner
thereof for all purposes, and do, at the Administrative Agent’s option and such
Grantor’s expense, at any time, or from time to time, all acts and things that
the Administrative Agent deems necessary to protect, preserve or realize upon
the Collateral and the Administrative Agent’s and the other Secured Parties’
security interests therein and to effect the intent of this Agreement, all as
fully and effectively as such Grantor might do.

Anything in this clause (a) to the contrary notwithstanding, the Administrative
Agent agrees that it shall not exercise any right under the power of attorney
provided for in this clause (a) unless an Event of Default shall be continuing.

            (b) If any Grantor fails to perform or comply with any of its
agreements contained herein, the Administrative Agent, at its option, but
without any obligation so to do, may perform or comply, or otherwise cause
performance or compliance, with such agreement.

            (c) The expenses of the Administrative Agent incurred in connection
with actions undertaken as provided in this Section 6.1, together with interest
thereon at a rate per annum equal to the rate per annum at which interest would
then be payable on past due Revolving Loans that are Base Rate Loans under the
Credit Agreement, from the date of payment by the Administrative Agent to the
date reimbursed by the relevant Grantor, shall be payable by such Grantor to the
Administrative Agent on demand.

            (d) Each Grantor hereby ratifies all that said attorneys shall
lawfully do or cause to be done by virtue hereof. All powers, authorizations and
agencies contained in this Agreement are coupled with an interest and are
irrevocable until this Agreement is terminated and the security interests
created hereby are released.

            Section 6.2 Duty of Administrative Agent. The Administrative Agent’s
sole duty with respect to the custody, safekeeping and physical preservation of
the Collateral in its possession shall be to deal with it in the same manner as
the Administrative Agent deals with similar property for its own account.
Neither the Administrative Agent, any other Secured Party nor any of their
respective officers, directors, employees or agents shall be liable for failure
to demand, collect or realize upon any Collateral or for any delay in doing so
or shall be under any obligation to sell or otherwise dispose of any Collateral
upon the request of any Grantor or any other Person or to take any other action
whatsoever with regard to any Collateral. The powers conferred on the
Administrative Agent hereunder are solely to protect the Administrative Agent’s
interest in the Collateral and shall not impose any duty upon the Administrative
Agent or any other Secured Party to exercise any such powers. The Administrative
Agent and the other

21



--------------------------------------------------------------------------------



 



PLEDGE AND SECURITY AGREEMENT
AMKOR TECHNOLOGY, INC.

Secured Parties shall be accountable only for amounts that they actually receive
as a result of the exercise of such powers, and neither they nor any of their
respective officers, directors, employees or agents shall be responsible to any
Grantor for any act or failure to act hereunder, except for their own gross
negligence or willful misconduct.

            Section 6.3 Authorization of Financing Statements. Each Grantor
authorizes the Administrative Agent and its Affiliates, counsel and other
representatives, at any time and from time to time, to file or record financing
statements, amendments to financing statements, and other filing or recording
documents or instruments with respect to the Collateral in such form and in such
offices as the Administrative Agent reasonably determines appropriate to perfect
the security interests of the Administrative Agent under this Agreement, and
such financing statements and amendments may describe the Collateral covered
thereby as “all assets of the debtor”, “all personal property of the debtor” or
words of similar effect. Each Grantor hereby also authorizes the Administrative
Agent and its Affiliates, counsel and other representatives, at any time and
from time to time, to file continuation statements with respect to previously
filed financing statements. A photographic or other reproduction of this
Agreement shall be sufficient as a financing statement or other filing or
recording document or instrument for filing or recording in any jurisdiction.

            Section 6.4 Authority of Administrative Agent. Each Grantor
acknowledges that the rights and responsibilities of the Administrative Agent
under this Agreement with respect to any action taken by the Administrative
Agent or the exercise or non-exercise by the Administrative Agent of any option,
voting right, request, judgment or other right or remedy provided for herein or
resulting or arising out of this Agreement shall, as between the Administrative
Agent and the other Secured Parties, be governed by the Credit Agreement and by
such other agreements with respect thereto as may exist from time to time among
them, but, as between the Administrative Agent and the Grantors, the
Administrative Agent shall be conclusively presumed to be acting as agent for
the Administrative Agent and the other Secured Parties with full and valid
authority so to act or refrain from acting, and no Grantor shall be under any
obligation, or entitlement, to make any inquiry respecting such authority.

ARTICLE VII

MISCELLANEOUS

            Section 7.1 Amendments in Writing. None of the terms or provisions
of this Agreement may be waived, amended, supplemented or otherwise modified
except in accordance with Section 10.1 (Amendments, Waivers, Etc.) of the Credit
Agreement; provided, however, that annexes to this Agreement may be supplemented
(but no existing provisions may be modified and no Collateral may be released)
through Pledge Amendments and Joinder Agreements, in substantially the form of
Annex 2 (Form of Pledge Amendment) and Annex 3 (Form of Joinder Agreement)
respectively, in each case duly executed by the Administrative Agent and each
Grantor directly affected thereby.

            Section 7.2 Notices. All notices, requests and demands to or upon
the Administrative Agent or any Grantor hereunder shall be effected in the
manner provided for in Section 10.8 (Notices, Etc.) of the Credit Agreement;
provided, however, that any such notice, request or demand to or upon any
Grantor shall be addressed to the Borrower’s notice address set forth in such
Section 10.8.

22



--------------------------------------------------------------------------------



 



PLEDGE AND SECURITY AGREEMENT
AMKOR TECHNOLOGY, INC.

            Section 7.3 No Waiver by Course of Conduct; Cumulative Remedies.
Neither the Administrative Agent nor any other Secured Party shall by any act
(except by a written instrument pursuant to Section 7.1 (Amendments in
Writing)), delay, indulgence, omission or otherwise be deemed to have waived any
right or remedy hereunder or to have acquiesced in any Default or Event of
Default. No failure to exercise, nor any delay in exercising, on the part of the
Administrative Agent or any other Secured Party, any right, power or privilege
hereunder shall operate as a waiver thereof. No single or partial exercise of
any right, power or privilege hereunder shall preclude any other or further
exercise thereof or the exercise of any other right, power or privilege. A
waiver by the Administrative Agent or any other Secured Party of any right or
remedy hereunder on any one occasion shall not be construed as a bar to any
right or remedy that the Administrative Agent or such other Secured Party would
otherwise have on any future occasion. The rights and remedies herein provided
are cumulative, may be exercised singly or concurrently and are not exclusive of
any other rights or remedies provided by law.

            Section 7.4 Successors and Assigns. This Agreement shall be binding
upon the successors and assigns of each Grantor and shall inure to the benefit
of the Administrative Agent and each other Secured Party and their successors
and assigns; provided, however, that no Grantor may assign, transfer or delegate
any of its rights or obligations under this Agreement without the prior written
consent of the Administrative Agent.

            Section 7.5 Counterparts. This Agreement may be executed by one or
more of the parties to this Agreement on any number of separate counterparts
(including by telecopy), each of which when so executed shall be deemed to be an
original and all of which taken together shall constitute one and the same
agreement. Signature pages may be detached from multiple counterparts and
attached to a single counterpart so that all signature pages are attached to the
same document. Delivery of an executed counterpart by telecopy shall be
effective as delivery of a manually executed counterpart.

            Section 7.6 Severability. Any provision of this Agreement that is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

            Section 7.7 Section Headings. The Article and Section titles
contained in this Agreement are, and shall be, without substantive meaning or
content of any kind whatsoever and are not part of the agreement of the parties
hereto.

            Section 7.8 Entire Agreement. This Agreement together with the other
Loan Documents represents the entire agreement of the parties and supersedes all
prior agreements and understandings relating to the subject matter hereof.

            Section 7.9 Governing Law. This Agreement and the rights and
obligations of the parties hereto shall be governed by, and construed and
interpreted in accordance with, the law of the State of New York.

            Section 7.10 Additional Grantors. If, pursuant to Section 6.9
(Additional Collateral and Guaranties) of the Credit Agreement, the Borrower
shall be required to cause any Subsidiary that is not a Grantor to become a
Grantor hereunder, such Subsidiary shall execute and deliver to the
Administrative Agent a Joinder Agreement substantially in the form of Annex 3

23



--------------------------------------------------------------------------------



 



PLEDGE AND SECURITY AGREEMENT
AMKOR TECHNOLOGY, INC.

(Form of Joinder Agreement) and shall thereafter for all purposes be a party
hereto and have the same rights, benefits and obligations as a Grantor party
hereto on the Closing Date.

            Section 7.11 Release of Collateral

            (a) At the time provided in Section 9.8(a) (Release of Collateral)
of the Credit Agreement, the Collateral shall be released from the Lien created
hereby and this Agreement and all obligations (other than those expressly stated
to survive such termination) of the Administrative Agent and each Grantor
hereunder shall terminate, all without delivery of any instrument or performance
of any act by any party, and all rights to the Collateral shall revert to the
Grantors. At the request and sole expense of any Grantor following any such
termination, the Administrative Agent shall deliver to such Grantor any
Collateral of such Grantor held by the Administrative Agent hereunder and
execute and deliver to such Grantor such documents as such Grantor shall
reasonably request to evidence such termination.

            (b) If the Administrative Agent shall be directed or permitted
pursuant to Section 9.8(b) or (c) (Release of Collateral) of the Credit
Agreement to release any Lien created hereby upon any Collateral (including any
Collateral sold or disposed of by any Grantor in a transaction permitted by the
Credit Agreement), such Collateral shall be released from the Lien created
hereby to the extent provided under, and subject to the terms and conditions set
forth in, Section 9.8(b) or (c) (Release of Collateral) of the Credit Agreement.
In connection therewith, the Administrative Agent, at the request and sole
expense of the Borrower, shall execute and deliver to the Borrower all releases
or other documents, including, without limitation, UCC termination statements,
reasonably necessary or desirable in connection with the release of the Lien
created hereby on such Collateral. At the request and sole expense of the
Borrower, a Grantor shall be released from its obligations hereunder in the
event that all the capital stock of such Grantor shall be so sold or disposed;
provided, however, that the Borrower shall have delivered to the Administrative
Agent, at least ten Business Days prior to the date of the proposed release, a
written request for release identifying the relevant Grantor and the terms of
the sale or other disposition in reasonable detail, including the price thereof
and any expenses in connection therewith, together with a certification by the
Borrower in form and substance satisfactory to the Administrative Agent stating
that such transaction is in compliance with the Credit Agreement and the other
Loan Documents.

            Section 7.12 Reinstatement. Each Grantor further agrees that, if any
payment made by any Loan Party or other Person and applied to the Obligations is
at any time annulled, avoided, set aside, rescinded, invalidated, declared to be
fraudulent or preferential or otherwise required to be refunded or repaid, or
the proceeds of Collateral are required to be returned by any Secured Party to
such Loan Party, its estate, trustee, receiver or any other party, including any
Grantor, under any bankruptcy law, state or federal law, common law or equitable
cause, then, to the extent of such payment or repayment, any Lien or other
Collateral securing such liability shall be and remain in full force and effect,
as fully as if such payment had never been made or, if prior thereto the Lien
granted hereby or other Collateral securing such liability hereunder shall have
been released or terminated by virtue of such cancellation or surrender), such
Lien or other Collateral shall be reinstated in full force and effect, and such
prior cancellation or surrender shall not diminish, release, discharge, impair
or otherwise affect any Lien or other Collateral securing the obligations of any
Grantor in respect of the amount of such payment.

[SIGNATURE PAGES FOLLOW]

24



--------------------------------------------------------------------------------



 



            IN WITNESS WHEREOF, each of the undersigned has caused this Pledge
and Security Agreement to be duly executed and delivered as of the date first
above written.

         
 
            AMKOR TECHNOLOGY, INC.,     as Grantor
 
       

  By:   /s/ KENNETH JOYCE


--------------------------------------------------------------------------------


      Name: Kenneth Joyce

      Title: Chief Financial Officer
 
            GUARDIAN ASSETS, INC.,     as Grantor
 
       

  By:   /s/ KENNETH JOYCE


--------------------------------------------------------------------------------


      Name: Kenneth Joyce

      Title: Chief Financial Officer

ACCEPTED AND AGREED
as of the date first above written:

CITICORP NORTH AMERICA, INC.,
as Administrative Agent

     
By:
  /s/ SUZANNE CRYMES


--------------------------------------------------------------------------------

Name: Suzanne Crymes

  Title: Vice President

[SIGNATURE PAGE TO PLEDGE AND SECURITY AGREEMENT FOR AMKOR TECHNOLOGY, INC.’S
CREDIT AGREEMENT]

 



--------------------------------------------------------------------------------



 



Annex 1
to
Pledge and Security Agreement

Form of Securities Account Control Agreement

[Name and Address
of Approved Securities
Intermediary]

                                             , 20     

     Ladies and Gentlemen:

        The undersigned                                       (the “Pledgor”)
together with certain of its affiliates are party to a Pledge and Security
Agreement dated June 29, 2004 in favor of Citicorp North America, Inc., as agent
for the Secured Parties referred to therein (the “Pledgee” and such agreement
the “Pledge and Security Agreement”) pursuant to which a security interest is
granted by the Pledgor in all present and future Assets (hereinafter defined) in
Account No.     of the Pledgor (the “Pledge”).

        In connection therewith, the Pledgor hereby instructs you (the “Approved
Securities Intermediary”) to do all of the following:



1.   maintain the Account, as “                   - Citicorp North America, Inc.
Control Account”;   2.   hold in the Account the assets, including, without
limitation, all financial assets, securities, security entitlements and all
other property and rights now or hereafter received in such Account
(collectively the “Assets”), including, without limitation, those assets listed
on Schedule A (List of Assets) attached hereto and made a part hereof;   3.  
provide to the Pledgee, with a duplicate copy to the Pledgor, a monthly
statement of Assets and a confirmation statement of each transaction effected in
the Account after such transaction is effected; and   4.   honor only the
instructions or entitlement orders (within the meaning of Section 8-102 of the
UCC (as defined below) (the “Entitlement Orders”) in regard to or in connection
with the Account given by an Authorized Officer of the Pledgee, except as
provided in the following sentence. Until such time as the Pledgee gives a
written notice in the form of Exhibit A hereto to the Approved Securities
Intermediary that the Pledgor’s rights under this sentence have been terminated
(on which notice the Approved Securities Intermediary may rely exclusively), the
Pledgor acting through an Authorized Officer may (a) exercise any voting right
that it may have with respect to any Asset, (b) give Entitlement Orders and
otherwise give instructions to enter into purchase or sale transactions in the
Account and (c) withdraw and receive for its own use all regularly scheduled
interest [and dividends] paid with respect to the Assets [and all cash proceeds
of any sale of Assets] (“Permitted Withdrawals”); provided, however,

A1-1



--------------------------------------------------------------------------------



 



    that, unless the Pledgee has consented to the specific transaction, the
Pledgor shall not instruct the Approved Securities Intermediary to deliver and,
except as may be required by law or by court order, the Approved Securities
Intermediary shall not deliver, cash, securities, or proceeds from the sale of,
or distributions on, such securities out of the Account to the Pledgor or to any
other person or entity other than Permitted Withdrawals.

        By its signature below, the Approved Securities Intermediary agrees to
comply with the Entitlement Orders and instructions of an Authorized Officer of
the Pledgee (including, without limitation, any instruction with respect to
sales, trades, transfers and withdrawals of cash or other of the Assets) without
the further consent of the Pledgor or any other person (it being understood and
agreed by the Pledgor that the Approved Securities Intermediary shall have no
duty or obligation whatsoever to have knowledge of the terms of the Pledge and
Security Agreement or to determine whether or not an event of default exists
thereunder). The Pledgor hereby agrees to indemnify and hold harmless the
Approved Securities Intermediary, its affiliates, officers and employees from
and against all claims, causes of action, liabilities, lawsuits, demands and
damages, including, without limitation, all court costs and reasonable
attorney’s fees, that may result by reason of the Approved Securities
Intermediary complying with such instructions of the Pledgee.

        The Authorized Officer of the Pledgee who shall give oral instructions
hereunder shall confirm the same in writing to the Approved Securities
Intermediary within five days after such oral instructions are given.

        For the purpose of this Agreement, the term “Authorized Officer of the
Pledgor” shall refer in the singular to                or                      
(each of whom is, on the date hereof, an officer or director of the Pledgor) and
“Authorized Officer of the Pledgee” shall refer in the singular to any person
who is a vice president or managing director of the Pledgee. In the event that
the Pledgor shall find it advisable to designate a replacement for any of its
Authorized Officers, written notice of any such replacement shall be given to
the Approved Securities Intermediary and the Pledgee.

        Except with respect to the obligations and duties as set forth herein,
this Agreement shall not impose or create any obligation or duty upon the
Approved Securities Intermediary greater than or in addition to the customary
and usual obligations and duties of the Approved Securities Intermediary to the
Pledgor.

        As long as the Assets are pledged to the Pledgee, (i) the Approved
Securities Intermediary shall not invade the Assets to cover margin debits or
calls in any other account of the Pledgor and (ii) the Approved Securities
Intermediary agrees that, except for liens resulting from customary commissions,
fees, or charges based upon transactions in the Account, it subordinates in
favor of the Pledgee any security interest, lien or right of setoff the Approved
Securities Intermediary may have. The Approved Securities Intermediary
acknowledges that it has not received notice of any other security interest in
the Account or the Assets. In the event any such notice is received, the
Approved Securities Intermediary shall promptly notify the Pledgee. The Pledgor
herein represents that the Assets are free and clear of any lien or encumbrance
and agrees that, with the exception of the security interest granted to the
Pledgee, no lien or encumbrance shall be placed by it on the Assets without the
express written consent of both the Pledgee and the Approved Securities
Intermediary.

A1-2



--------------------------------------------------------------------------------



 



        This Agreement shall be binding upon and inure to the benefit of the
parties hereto and their respective successors and assigns and it and the rights
and obligations of the parties hereto shall be governed by, and construed and
interpreted in accordance with, and the law of the Approved Securities
Intermediary’s jurisdiction for the purposes of Section 8-110 of the Uniform
Commercial Code in effect in the State of New York (the “UCC”) shall be, the law
of the State of New York.

        The Approved Securities Intermediary shall treat all property at any
time held by the Approved Securities Intermediary in the Account as Financial
Assets within the meaning of the UCC. The Approved Securities Intermediary
acknowledges that this Agreement constitutes written notification to the
Approved Securities Intermediary, pursuant to the UCC and any applicable federal
regulations for the Federal Reserve Book Entry System, of the Pledgee’s security
interest in the Assets. The Pledgor, Pledgee and Approved Securities
Intermediary are entering into this Agreement to provide for the Pledgee’s
control of the Assets and to confirm the first priority of the Pledgee’s
security interest in the Assets.

        If any term or provision of this Agreement is determined to be invalid
or unenforceable, the remainder of this Agreement shall be construed in all
respects as if the invalid or unenforceable term or provision were omitted. This
Agreement may not be altered or amended in any manner without the express
written consent of the Pledgor, the Pledgee and the Approved Securities
Intermediary. This Agreement may be executed in any number of counterparts, all
of which shall constitute one original agreement.

        The Pledgor hereby agrees to indemnify and hold you, your directors,
officers, agents and employees harmless against all claims, causes of action,
liabilities, lawsuits, demands and damages, including, without limitation, all
court costs and reasonable attorney fees, in each case in any way related to or
arising out of or in connection with this letter agreement or any action taken
or not taken pursuant hereto, except to the extent caused by your gross
negligence or willful misconduct.

        This Agreement may be terminated by the Approved Securities Intermediary
upon 30 day’s prior written notice to the Pledgor and the Pledgee. Upon
expiration of such 30-day period, the Approved Securities Intermediary shall be
under no further obligation except to hold the Assets in accordance with the
terms of this Agreement, pending receipt of written instructions from the
Pledgor and the Pledgee, jointly, regarding the further disposition of the
pledged Assets.

        The Pledgor acknowledges that this Agreement supplements any existing
agreement of the Pledgor with the Approved Securities Intermediary and, except
as expressly provided herein, is in no way intended to abridge any right that
the Approved Securities Intermediary might otherwise have.

A1-3



--------------------------------------------------------------------------------



 



        In witness whereof, the Pledgor and the Pledgee have caused this
Agreement to be executed by their duly authorized officers all as of the date
first above written.

            [NAME OF PLEDGOR]
      By:           Name:           Title:        

            CITICORP NORTH AMERICA, INC.,
as Administrative Agent
      By:           Name:           Title:        

ACCEPTED AND AGREED
as of the date first above written:

[APPROVED FINANCIAL INTERMEDIARY]

                By:             Name:           Title:        

[SIGNATURE PAGE TO SECURITIES ACCOUNT CONTROL AGREEMENT]

A1-4



--------------------------------------------------------------------------------



 



SCHEDULE A
TO
SECURITIES ACCOUNT CONTROL AGREEMENT

PLEDGED COLLATERAL ACCOUNT NUMBER:                                      

A1-5



--------------------------------------------------------------------------------



 



EXHIBIT A
TO
SECURITIES ACCOUNT CONTROL AGREEMENT

Form of Administrative Agent Notice of Control

[Securities Intermediary]
[Address]

  Re:   Account No.                                                         (the
“Account”)

Ladies and Gentlemen:

        Reference is made to the Account and that certain Securities Account
Control Agreement dated                         , 20          among you,
Citicorp North America, Inc., as Administrative Agent (the “Administrative
Agent”), and [        ] (the “Pledgor”) (such agreement, the “Securities Account
Control Agreement”). Capitalized terms used herein shall have the meanings given
to them in the Securities Account Control Agreement.

        The Administrative Agent hereby notifies you that, from and after the
date of this notice, the Pledgor’s rights to give Entitlement Orders with
respect to the Account and the other rights afforded to the Pledgor under
paragraph 4 of the Securities Account Control Agreement are terminated. From and
after the delivery of this notice to you, you shall honor only the Entitlement
Orders in regard to or in connection with the Account and/or the financial
assets contained therein given by an Authorized Officer of the Administrative
Agent.

            Very truly yours,

CITICORP NORTH AMERICA, INC,
as Administrative Agent
      By:           Name:           Title:      

A1-6



--------------------------------------------------------------------------------



 





         

ANNEX 2
TO
PLEDGE AND SECURITY AGREEMENT

FORM OF PLEDGE AMENDMENT

        This PLEDGE AMENDMENT, dated as of                          , 20     ,
is delivered pursuant to Section 4.4(a) (Pledged Collateral) of the Pledge and
Security Agreement, dated as of June 29, 2004, by Amkor Technology, Inc. (the
“Borrower”), Guardian Assets, Inc., the [undersigned Grantor and the other
]Subsidiaries of the Borrower from time to time party thereto as Grantors in
favor of Citicorp North America, Inc., as agent for the Secured Parties referred
to therein (the “Pledge and Security Agreement”) and the undersigned hereby
agrees that this Pledge Amendment may be attached to the Pledge and Security
Agreement and that the Pledged Collateral listed on this Pledge Amendment shall
be and become part of the Collateral referred to in the Pledge and Security
Agreement and shall secure all Secured Obligations of the undersigned.
Capitalized terms used herein but not defined herein are used herein with the
meaning given them in the Pledge and Security Agreement.

            [Grantor]
      By:           Name:           Title:        

Pledged Stock

                        NUMBER OF                       SHARES,                
      UNITS OR ISSUER

--------------------------------------------------------------------------------

  CLASS

--------------------------------------------------------------------------------

    CERTIFICATE NO(S).

--------------------------------------------------------------------------------

    PAR VALUE

--------------------------------------------------------------------------------

    INTERESTS

--------------------------------------------------------------------------------

Pledged Debt Instruments

                        PRINCIPAL ISSUER

--------------------------------------------------------------------------------

  DESCRIPTION OF DEBT

--------------------------------------------------------------------------------

    CERTIFICATE NO(S).

--------------------------------------------------------------------------------

    FINAL MATURITY

--------------------------------------------------------------------------------

    AMOUNT

--------------------------------------------------------------------------------

A2-1



--------------------------------------------------------------------------------



 



ACKNOWLEDGED AND AGREED
as of the date first above written:

CITICORP NORTH AMERICA, INC.,
as Administrative Agent

                By:             Name:           Title:        

A2-2



--------------------------------------------------------------------------------



 



         

ANNEX 3
TO
PLEDGE AND SECURITY AGREEMENT

FORM OF JOINDER AGREEMENT

        This JOINDER AGREEMENT, dated as of                          , 20     ,
is delivered pursuant to Section 7.10 (Additional Grantors) of the Pledge and
Security Agreement, dated as of June 29, 2004, by Amkor Technology, Inc. (the
“Borrower”), Guardian Assets, Inc. and the other Subsidiaries of the Borrower
from time to time party thereto as Grantors in favor of Citicorp North America,
Inc., as agent for the Secured Parties referred to therein (the “Pledge and
Security Agreement”). Capitalized terms used herein but not defined herein are
used with the meanings given them in the Pledge and Security Agreement.

        By executing and delivering this Joinder Agreement, the undersigned, as
provided in Section 7.10 (Additional Grantors) of the Pledge and Security
Agreement, hereby becomes a party to the Pledge and Security Agreement as a
Grantor thereunder with the same force and effect as if originally named as a
Grantor therein and, without limiting the generality of the foregoing, hereby
grants to the Administrative Agent, as collateral security for the full, prompt
and complete payment and performance when due (whether at stated maturity, by
acceleration or otherwise) of the Secured Obligations of the undersigned, hereby
collaterally assigns, mortgages, pledges and hypothecates to the Administrative
Agent and grants to the Administrative Agent a Lien on and security interest in,
all of its right, title and interest in, to and under the Collateral of the
undersigned and expressly assumes all obligations and liabilities of a Grantor
thereunder.

        The information set forth in Annex 1-A is hereby added to the
information set forth in Schedules 1 through 6 to the Pledge and Security
Agreement. [By acknowledging and agreeing to this Joinder Agreement, the
undersigned hereby agree that this Joinder Agreement may be attached to the
Pledge and Security Agreement and that the Pledged Collateral listed on Annex
1-A to this Pledge Amendment shall be and become part of the Collateral referred
to in the Pledge and Security Agreement and shall secure all Secured Obligations
of the undersigned.]1

        The undersigned hereby represents and warrants that each of the
representations and warranties contained in Article III (Representations and
Warranties) of the Pledge and Security Agreement applicable to it is true and
correct on and as the date hereof as if made on and as of such date.

        In witness whereof, the undersigned has caused this Joinder Agreement to
be duly executed and delivered as of the date first above written.

            [ADDITIONAL GRANTOR]
      By:           Name:           Title:        



--------------------------------------------------------------------------------

1   Insert to pledge Stock of the new Subsidiary without doing a Pledge
Amendment.

A3-1



--------------------------------------------------------------------------------



 



ACKNOWLEDGED AND AGREED
as of the date first above written:

[EACH GRANTOR PLEDGING
ADDITIONAL COLLATERAL]

                By:             Name:           Title:        

CITICORP NORTH AMERICA, INC.,
as Administrative Agent

                By:             Name:           Title:        

A3-2



--------------------------------------------------------------------------------



 



         

ANNEX 4
TO
PLEDGE AND SECURITY AGREEMENT

FORM OF SHORT FORM INTELLECTUAL PROPERTY SECURITY AGREEMENT2

        [COPYRIGHT] [PATENT] [TRADEMARK] SECURITY AGREEMENT, dated as of        
             , 20     , by each of the entities listed on the signature pages
hereof [or that becomes a party hereto pursuant to Section 7.10 (Additional
Grantors) of the Security Agreement referred to below] (each a “Grantor” and,
collectively, the “Grantors”), in favor of Citicorp North America, Inc.
(“CNAI”), as agent for the Secured Parties (as defined in the Credit Agreement
referred to below) (in such capacity, the “Administrative Agent”).

WITNESSETH:

        WHEREAS, pursuant to the Credit Agreement, dated as of June 29, 2004 (as
the same may be amended, restated, supplemented or otherwise modified from time
to time, the “Credit Agreement”), among Amkor Technology, Inc. (the “Borrower”),
the Lenders and Issuers party thereto and CNAI, as agent for the Lenders and
Issuers, the Lenders and the Issuers have severally agreed to make extensions of
credit to the Borrower upon the terms and subject to the conditions set forth
therein;

        WHEREAS, the Grantors other than the Borrower are party to the Guaranty
pursuant to which they have guaranteed the Obligations; and

        WHEREAS, all the Grantors are party to a Pledge and Security Agreement
of even date herewith in favor of the Administrative Agent (the “Security
Agreement”) pursuant to which the Grantors are required to execute and deliver
this [Copyright] [Patent] [Trademark] Security Agreement;

        NOW, THEREFORE, in consideration of the premises and to induce the
Lenders, the Issuers and the Administrative Agent to enter into the Credit
Agreement and to induce the Lenders and the Issuers to make their respective
extensions of credit to the Borrower thereunder, each Grantor hereby agrees with
the Administrative Agent as follows:

        Section 1. Defined Terms

        Unless otherwise defined herein, terms defined in the Credit Agreement
or in the Security Agreement and used herein have the meaning given to them in
the Credit Agreement or the Security Agreement.

        Section 2. Grant of Security Interest in [Copyright] [Trademark]
[Patent] Collateral

        Each Grantor, as collateral security for the full, prompt and complete
payment and performance when due (whether at stated maturity, by acceleration or
otherwise) of the Secured Obligations of such Grantor, hereby mortgages, pledges
and hypothecates to the Administrative Agent for the benefit of the Secured
Parties, and grants to the Administrative Agent for the benefit of the Secured
Parties a lien on and security interest in, all of its right, title and interest
in, to and under the following Collateral of such Grantor (the “[Copyright]
[Patent] [Trademark] Collateral”):



--------------------------------------------------------------------------------

2   Separate short form agreements should be filed relating to each Grantor’s
respective copyrights, patents and trademarks.

A4-1



--------------------------------------------------------------------------------



 



        (a) [ all of its Copyrights and Copyright Licenses to which it is a
party, including, without limitation, those referred to on Schedule I hereto;

        (b) all reissues, continuations or extensions of the foregoing; and

        (c) all Proceeds of the foregoing, including, without limitation, any
claim by Grantor against third parties for past, present, future infringement or
dilution of any Copyright or Copyright licensed under any Copyright License.]

or

        (a) [ all of its Patents and Patent Licenses to which it is a party,
including, without limitation, those referred to on Schedule I hereto;

        (b) all reissues, continuations or extensions of the foregoing; and

        (c) all Proceeds of the foregoing, including, without limitation, any
claim by Grantor against third parties for past, present or future infringement
or dilution of any Patent or any Patent licensed under any Patent License.]

or

         [ (a) all of its Trademarks and Trademark Licenses to which it is a
party, including, without limitation, those referred to on Schedule I hereto;

        (b) all reissues, continuations or extensions of the foregoing;

        (c) all goodwill of the business connected with the use of, and
symbolized by, each Trademark and each Trademark License; and

        (d) all Proceeds of the foregoing, including, without limitation, any
claim by Grantor against third parties for past, present, future (i)
infringement or dilution of any Trademark or Trademark licensed under any
Trademark License or (ii) injury to the goodwill associated with any Trademark
or any Trademark licensed under any Trademark License.]

        Section 3. Security Agreement

        The security interest granted pursuant to this [Copyright] [Patent]
[Trademark] Security Agreement is granted in conjunction with the security
interest granted to the Administrative Agent pursuant to the Security Agreement
and each Grantor hereby acknowledges and affirms that the rights and remedies of
the Administrative Agent with respect to the security interest in the
[Copyright] [Patent] [Trademark] Collateral made and granted hereby are more
fully set forth in the Security Agreement, the terms and provisions of which are
incorporated by reference herein as if fully set forth herein.

[SIGNATURE PAGES FOLLOW]

A4-2



--------------------------------------------------------------------------------



 



        IN WITNESS WHEREOF, each Grantor has caused this [Copyright] [Patent]
[Trademark] Security Agreement to be executed and delivered by its duly
authorized officer as of the date first set forth above.

            Very truly yours,

[GRANTOR],
as Grantor
      By:           Name:           Title:        

ACCEPTED AND AGREED
as of the date first above written:

CITICORP NORTH AMERICA, INC.,
as Administrative Agent

                By:             Name:           Title:        

[SIGNATURE PAGE TO [COPYRIGHT] PATENT] [TRADEMARK] [SECURITY AGREEMENT]

A4-3



--------------------------------------------------------------------------------



 



         

Acknowledgment of Grantor

STATE OF                                      )
                                                         )  ss.
COUNTY OF                                  )

        On this           day of                           , 20      before me
personally appeared            , proved to me on the basis of satisfactory
evidence to be the person who executed the foregoing instrument on behalf of
                  , who being by me duly sworn did depose and say that he is an
authorized officer of said corporation, that the said instrument was signed on
behalf of said corporation as authorized by its Board of Directors and that he
acknowledged said instrument to be the free act and deed of said corporation.

     

--------------------------------------------------------------------------------

  Notary Public

[ACKNOWLEDGEMENT OF GRANTOR FOR [COPYRIGHT] [PATENT] [TRADEMARK] SECURITY
AGREEMENT]

A4-4



--------------------------------------------------------------------------------



 



SCHEDULE I
TO
[COPYRIGHT] [PATENT] [TRADEMARK] SECURITY AGREEMENT

[Copyright] [Patent] [Trademark] Registrations



[A.   REGISTERED COPYRIGHTS       [Include Copyright Registration Number and
Date]     B.   COPYRIGHT APPLICATIONS     C.   COPYRIGHT LICENSES]   [A.  
REGISTERED PATENTS     B.   PATENT APPLICATIONS     C.   PATENT LICENSES]   [A.
  REGISTERED TRADEMARKS     B.   TRADEMARK APPLICATIONS     C.   TRADEMARK
LICENSES]

[Include complete legal description of agreement (name of agreement, parties and
date)]

A5-5